Elliott, J.
The errors assigned in this case relate exclusively to matters properly presented as causes for a' new *468trial. A motion for a new trial was made and overruled, but that ruling is not assigned as error. The questions discussed by the appellant's counsel are therefore not properly befoz’e us, and hence we cannot pass upon them.
J. E. McDonald, A. L. Doache, T. J. Merrijiéld and W. ID Galkins, for appellant.
S. I. Anthony, F. Church, S. E. Perkins, D. Jordan and S. E. Perkins, jr., for appellee.
The judgment is affizuned, with costs.